Citation Nr: 1442523	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 9, 2009 for the grant of service connection for ocular histoplasmosis of the eyes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & B.D.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to September 1962.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  A claim for service connection for histoplasmosis of the eyes was submitted in November 1998 and was denied in an April 1999 rating decision.  The Veteran appealed that decision and the Board denied his appeal in an October 2004 decision.  The Veteran did not timely appeal the Board decision, nor has he filed a claim for revision of the October 2004 denial of service connection based upon clear and unmistakable error (CUE), and the decision became final.

2.  A claim for service connection for histoplasmosis of the eyes was submitted in May 2007 and was denied in an August 2007 rating decision.  The Veteran did not complete an appeal, nor has he filed a claim for revision of the August 2007 denial of service connection based upon CUE, and the decision became final.

3.  In correspondence received on November 9, 2009, the Veteran submitted an application to reopen a claim for entitlement to service connection for histoplasmosis of the eyes. 

4.  No communication received from the last final decision in August 2007 to November 9, 2009, may be interpreted as an informal claim of entitlement to service connection for histoplasmosis of the eyes.

5.  The date of receipt of the claim, November 9, 2009, is later than the date entitlement arose for histoplasmosis of the eyes; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 2009 for the grant of service connection for ocular histoplasmosis of the eyes are not met.  38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in September 2011 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  Virtual VA records have been reviewed.  The Social Security Administration notified the VA that the Veteran's records were no longer available.  There is no indication that there are any outstanding pertinent documents or records pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for ocular histoplasmosis of the eyes that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The Veteran testified in a hearing in July 2013 pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for ocular histoplasmosis of the eyes.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013 hearing, the undersigned VLJ fully explained the issue involved.  In addition, the VLJ suggested submission of evidence that had not yet been provided.  The Veteran was represented by the Disabled American Veterans at the hearing.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Effective Date Earlier than November 9, 2009 for the Grant of Service Connection for Ocular Histoplasmosis of the Eyes

The Veteran seeks an effective date earlier than November 9, 2009 for the grant of service connection for ocular histoplasmosis of the eyes.  He asserts the effective date should be in 1995, when he was diagnosed with the disability.

The Board notes the Veteran first submitted a claim for histoplasmosis of the eyes in November 1998.  Entitlement to service connection for this disorder was denied in an April 1999 rating decision.  The Veteran completed a timely appeal, and in October 2004, the Board denied the Veteran's claim.  The Veteran did not appeal to the Court of Appeals for Veterans Claims (Court); therefore, the October 2004 Board decision became final.

In May 2007, the Veteran submitted a claim for histoplasmosis of the eyes.  The RO denied the Veteran's claim in an August 2007 rating decision.  Although the Veteran submitted a notice of disagreement to that decision in January 2008, and a SOC was issued in April 2008, the Veteran did not complete a substantive appeal.  As such, the August 2007 rating decision became final.

In November 2009, the Veteran submitted a claim for histoplasmosis of the eyes.  The RO denied the Veteran's claim in a December 2009 rating decision.  The Veteran submitted a notice of disagreement in January 2010, and in a May 2010 rating decision, the RO granted service connection for ocular histoplasmosis of the eyes, effective November 9, 2009.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)).

As stated previously, a claim for histoplasmosis of the eyes was submitted in November 1998; however, that claim was denied by the Board in an October 2004 decision.  The Veteran then submitted a claim in May 2007, which was denied in an August 2007 rating decision.  The Veteran did not complete a substantive appeal, and as such, the August 2007 rating decision became final.  In November 2009, the Veteran submitted his claim again, and the RO granted service connection for ocular histoplasmosis of the eyes, effective November 9, 2009.

As indicated in the treatment records, the Veteran was diagnosed with histoplasmosis of the eyes in 1995.  Therefore, the appropriate effective date is the date of the receipt of the claim to reopen, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the October 2004 Board decision or the August 2007 rating decision that denied service connection.  As no CUE has been alleged in the unappealed prior decisions, these decisions are final and the date of the claim for service connection necessarily must be after the date of the last final decision in August 2007.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to November 9, 2009 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to reopen his claim for service connection for ocular histoplasmosis.  However, after the August 2007 rating decision, although the Veteran submitted a notice of disagreement in January 2008, he did not complete a substantive appeal after receiving a SOC in April 2008.  He then did not submit any evidence pertinent to reopening his claim until November 2009.  

The Veteran testified during the July 2013 hearing that he believed he did everything necessary in order to keep the claim on appeal, and that he did not receive any notification that his claim had become final.  While the Board is cognizant and sympathetic to the Veteran's arguments, the Board notes that the Veteran was notified of his right to appeal the Board's decision in October 2004, and also that the April 2008 SOC notified the Veteran that he must complete a formal appeal or his claim would be closed.  Additionally, the Board notes that the Veteran's November 2009 claim specifically requested that the VA "reopen [the] claim for entitlement to service connection for severe bilateral histoplasmosis," indicating that the Veteran was aware his claim had become final and needed to be reopened.  

In sum, the presently assigned effective date of November 9, 2009, is appropriate and there is no basis for an award of service connection for ocular histoplasmosis of the eyes prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than November 9, 2009 for the grant of service connection for ocular histoplasmosis of the eyes is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


